Macfarlane, J.
This suit is ejectment to recover a parcel of land in St. Louis which is occupied by the *526roadbed and track of defendant. This property is situate in the town of Carondelet and according to the description under which it has been conveyed fronts ■east on Water street. This street extends north and .south parallel to the Mississippi river. The evidence tends to prove, that in the year 1832 when that part of the town of Carondelet was platted into blocks and streets, Water street was located along the margin of the river, and was designated, on the plat, “A Tow” ■or Water street. Since this land was platted the river banks, by natural accretion, have receded toward the ■east, until at this time the banks are two hundred feet, or more, east of Water street. The land, claimed in the petition, lies between that owned by plaintiff, fronting on Water street, and the present banks of the river, and consists of alluvion formed by the gradual washing of the river.
The question is whether the owner of land, the houndaries of which call for a street, which is located along the Mississippi river, is entitled, as a riparian owner, to land subsequently formed by accretions on the opposite side of the street. The question is answered in the negative by this court in the early cases of Lebeaume v. Poctlington, 21 Mo. 36, and Smith v. Schools, 30 Mo. 294. These cases distinctly hold that, if a lot were bounded or limited by streets, the owner thereof would not become a riparian proprietor and entitled to the alluvion by reason of the fact that the original grant, besides the street, also called for the river in front. The fact that the easement imposed by the Spanish law upon land lying along the bank of the river known as a tow path is called for in the original plat as coincident with the .street can make no difference. The limit of the boundary in the direction of the river, by an intervening street, prevents the proprietor from claiming the *527alluvion. “It is not then” says Judge Napton in Smith v. Schools, supra, “the existence of a road or causeway which deprives the owner of alluvion, but it is the fact that the road or causeway is the botmdary of the land.”
The description of the lot which runs through the 'whole chain of title gives "Water street as the eastern "boundary. That description goes back to 1838, and is conclusive against the proprietor to any right to the alluvion.
By the instructions given and refused the court declared the law according to these views. Judgment ■affirmed.
All concur.